Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00112-CV

                             THE KATZ PARTNERSHIP,
                                    Appellant

                                            v.

                          HP CAPITAL PARTNERS, L.L.C.,
                                    Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-15149
                       Honorable Karen H. Pozza, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER the costs of the appeal assessed against appellant, the Katz Partnership.

      SIGNED August 7, 2019.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice